Title: To Thomas Jefferson from Pleasant M. Miller, 11 April 1823
From: Miller, Pleasant M.
To: Jefferson, Thomas


D Sir
Knoxville
april 11th 1823
Between persons who heartily wish to promote the  interest of their country an interchange of opinion upon the best method to do so, cannot be condemned atho no previous acquaintance exist between them. that you may know something of me, I will state that I was born in the county of Campbell near the quaker meeting hous 4 miles west of Lynchburg & not a great way from your poplar forest plantion, without Education & read the law with Archibald Stuart than whom you have not a greater admirer if their be any one who think better of you than  another it is him, I mention those circumstances, to shew you that I am a native of Virginian, & that I was numbured amongst your admirers. I have not forgotton to feel for my mother state, & for those who contributed to give Rank & stability to this union—I offer for your consideration the following observations & remarks. let them go for what they are worthSince the distruction of whig & Tory or Feds & Anti feds has been broken down, (a thing much to be regreted)—the Slave question—The Tariff, & a sort of monied influence by & through the Treasury & Banks seems at present to occupy the President makers—or in other words our inlightend members & others, it is not dificult in my opinion to see how this matter is to end, the monied interest for it includes the merchants & their debtors must I should think prevail, to my mind this is frightful—Why should Virginia give her aid to this—I grant that if New york assist which is probable tho not certain she may succeed, but what then—she will to be sure have succeed in geting a native of Virginian & she will have succed in securing Georgia with the probable loss of South Carolina—& she may have one of her sons state fed for the next Presidency—but were in this New York must be equally considered & perhaps obtain the preference—let us turn over, & cast our eyes to the great valley of the mississippi & see what she will probably loose, where can she lean some few years hence when the people to the west shall set up for  Themselves—New york must before that time set up for herself & it is  no matter how friendly they may move in the present contest at the end of 4 or 8 years they must & will divide this union if the monied interest now prevail I mean in opinion about their great men—why should not virginia Turn he eyes to the West, her citizens are strewed through every county—there is at present no hostile feeling towards her, & every thing as far as I know is &  as it should be to recieve any act of kindness from a state that they have always zealously supported under all circumstances—from W. C. C. Claiborne upwards—I believe you knew him—it does  to me that the course virginia is about to take (for she  too is a good deal bothered) will ere long be repented of how is it possible with the slave question before her can she expect to hold up her head without the west—She may then look to Georgia in vain—if she proceeds upon the principal of state feeding you know the west can fatten for half price, I have spoken here as tho I suppose there was no principal amongst the Politicians of the day I do not assert that it is so—but this I will say that it does seem to me that there is some ground to suspect, that  it is so & if we are to proceed on that principal  every calculation is opposed to the pollicy that virginia is about to pursue, a policy in which defeat will serve her better than success—but ought we not to return to our old ground of whig & Tory—the distinction between those two are not calculated, to demoralize man kind as is a clambering into office, through the fifth of the monied concerns. of this very bad world of ours permit me to say that there is but one man now alive & who is known to world, who can & who I know will put an end to this matter if he should be placed in a situation to do so he will take his slave & banish instantly, & that too without form or cerimony every man (& I was going to say woman & child, but I know he is a kind & generous man) who was ever suspectd of Toryism—he will have no spies in his camp you may rely on it— such a procedure is the only one that can bring us back nothing but vigalince will do it, & he is the only man that I know of in this wide world who would venture upon such a course and that too as regardless of consequency, as he was when he sent Calava to Prison you will recognize Andrew Jackson in these remarks than whom you have not a greater admirer in this world Archibald Stuart always execpted—but if your People do not like him do not suffer them (if you can help it) to loose sight of this one thing that the west is in the opinion of one poor politician at least the only point upon which The can rest for future power, this Tariff to have question must & will keep her in the Background so far as the eastern & southern states are concerned, Henry clay to be sure is a very great talker, and quite a manageing sort of man, & not void of Tallents, as to that however he is nearly put not quite equal to Crawford, he is the least precipitate man of the two, & we need not fall out about principal between them I hope they are both possessed of a great dealIt would seem to me therefore if they do not like old Hickory, that pollicy would dictate that they should take up Clay, beside  the very instant it is appalauded that Virginia & New york are making a sort of family  of this as it is said they are there will a monstrous flying off of the smaller states, it is impossible to get Pennsylvania as I suppose, even if Mr Gallatin should come home to help out this Tariff must when the slaves are thrown in, blow all sort of calculation to Tallers, beside I think it absolutely certained, that Tennessee Alabama—Misssissa & Louisiana will not vote for crawford under  any set of circumstances, its no matter what you see or hear to the contrary they may begot to vote for Clay adams or Calhoun but not for the Other—I see the Enquirer is for a caucus here. your politicians are out again. a caucus may do when there are but two candidates, suppose crawford should succeed the friends of the Other four men can well agree that such a procedure is damnable,  add to this the  unpopularrity of the measure, & he is but as certainly as he is nominated—I should think the enquirer Editors are a little posed upon this subjict, they had as well be still for I should guess that the people fully intend to have something do in making the next President & if they do a great many very wise speculations will be blown upI will now conclud what I fear will have been a Tiresome letter to you, I do not expect or wish an answer from you because I know writing pains you, & you may believe me my dear sir when I say that to give you pains never entered my head what I have writen, proceeds from a wish that my mother state should not unwisely as I think place herself between two fires without a single  to defend herself, I have a sort of guess how she feels I do very much suspect, that if it were not for the fear of the charge of returning to federalism in her old days that she would support Adams who by the bye is no small man, there is a little weakness in this, they would be liable to the charge to be sure, but then they would gain strength, if Virginia wishes to return to their old favorite doctrines the man they are about to choose is the very last man in this wide would to succeed with. he who comes in by managing Banks & the distribution of officers, cannot keep his seat by any other means all parties must be consulted. and that of course confounds all—you sir are I believe  in titled to the credit of fixing the principal that the people may be safely trusted to govern themselves take away the means of corruption & I think it will do these Banks & the Treasury are dangerous engines, I do not remember whether in your times you suffered the other heads of department to make the appointment connected with  with their respective departments this is a sore evil—it is this that inables our Secretaries to hold up their heads & to keep up an eternal cabal, to the great annoyance of the President and people, but sir I must have doneand may you be happy in this world, & the world to come is the sincere wish ofPleasant M Miller